1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DE LAGE LANDEN FINANCIAL                            ) Case No.: 1:18-cv-0935 - AWI - JLT
     SERVICES, INC.,                                     )
12                                                       ) ORDER AFTER NOTICE OF SETTLEMENT
                    Plaintiff,                           )
13
            v.                                           ) (Doc. 12)
                                                         )
14                                                       )
     U S CITYLINK CORPORATION, et al.,
15                                                       )
                    Defendants.                          )
16                                                       )

17          On September 28, 2018, Plaintiff filed a Notice of Settlement. (Doc. 12) Plaintiff reports that all
18   parties “have reached a settlement to resolve this pending action.” (Id. at 2) Thus, the Court ORDERS:
19          1.      A Stipulation of Dismissal SHALL be filed no later than October 22, 2018; and
20          2.      All other pending deadlines, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:     October 2, 2018                            /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
